DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of group II in the reply filed on May 19, 2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the final sentence refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0108646 to Chae et al.
Regarding claim 1, Chae et al. teach A method of manufacturing an electrode structure for a device, comprising: 
forming an insulating layer (205) over a surface of a substrate; 
forming an opening (Fig. 4) in the insulating layer to expose a surface region of the substrate through the opening; 
depositing a barrier metal layer (701) over the insulating layer and onto the surface region of the substrate through the opening in the insulating layer; and 
depositing a conducting metal layer (801) over the barrier metal layer.
	Regarding claim 2, Chae et al. teach a method, wherein depositing the barrier metal layer comprises depositing the barrier metal layer over the insulating layer and onto the surface region of the substrate using atomic layer deposition (¶ [0020]).
Claims 1 – 3, 9, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2021/0375776 to Ho et al.
Regarding claim 1, Ho et al. teach a method of manufacturing an electrode structure for a device, comprising: 
forming an insulating layer (202) over a surface of a substrate (10); 
forming an opening in the insulating layer to expose a surface region of the substrate through the opening; 
depositing a barrier metal layer (206, ¶ [0022]) over the insulating layer and onto the surface region of the substrate through the opening in the insulating layer; and 
depositing a conducting metal layer (204, ¶ [0021]) over the barrier metal layer.
	Regarding claim 2, Ho et al. teach a method, wherein depositing the barrier metal layer comprises depositing the barrier metal layer over the insulating layer and onto the surface region of the substrate using atomic layer deposition (¶ [0023]).
	Regarding claims 3 and 19, Ho et al. teach a method, wherein the barrier metal layer comprises tungsten nitride (¶ [0022]).
	Regarding claim 9, Ho et al. teach a method, wherein: 
the substrate comprises a gallium nitride material layer (¶ [0017]); 
forming the opening in the insulating layer comprises exposing a surface region of the gallium nitride material layer; and 
depositing the barrier metal layer comprises depositing the barrier metal layer onto the surface region of the gallium nitride material layer.
	Regarding claim 18, Ho et al. teach,  method of manufacturing an electrode structure for a device, comprising: 
providing a substrate comprising a gallium nitride material layer (¶ [0017]); 
forming an insulating layer (202) over a surface of the gallium nitride material layer; 
forming an opening (Fig. 2A) in the insulating layer to expose a surface region of the gallium nitride material layer through the opening; 
depositing a barrier metal layer (206) over the insulating layer and onto the surface region of the gallium nitride material layer through the opening in the insulating layer using atomic layer deposition (¶ [0023]); and 
depositing a conducting metal layer (204) over the barrier metal layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al..
Regarding claim 3, Chae et al. do not teach a method wherein the barrier metal layer comprises tungsten nitride. Tungsten nitride is a well-known barrier metal that is commonly used in the art. It would have been obvious to one of ordinary skill in the art to use tungsten nitride in the invention of Chae et al. since it is a known material that is well suited for the intended use.
Regarding claim 4, Chae et al. do not teach a method, wherein depositing the conductive metal layer comprises sputtering the conductive metal layer over the barrier metal layer. Sputtering is a well-known and reliable method of depositing conductive metal layers. Since Chae et al. do not teach a preferred method of filling the via with metal, it would have been obvious to one of ordinary skill in the art to select sputtering because it is a known and reliable method of completing the step of filling the via with metal.
Regarding claim 5, Chae et al. do not teach a method, wherein the conducting metal layer comprises aluminum. Aluminum is a well known material that is commonly used in the art for conductive vias. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use aluminum for the metal to fill the via since it is a known material that is well known for the intended use.
Claims 4 – 7, 20 – 23 and 25 – 27  are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al..
Regarding claims 4 and 20, Ho et al. do not teach a method, wherein depositing the conductive metal layer comprises sputtering the conductive metal layer over the barrier metal layer. Ho et al. teach that the conductive metal layer may be formed using “other suitable methods.” Ho et al., ¶ [0021]. Sputtering is a well-known and reliable method of depositing conductive metal layers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use sputtering since it is a suitable method of depositing the metal layer.
	Regarding claims 5, 21 and 26, Ho et al. do not teach a method, wherein the conducting metal layer comprises aluminum. Aluminum is a well known material that is commonly used in the art for conductive layers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use aluminum for the conductive metal since it is a known material that is well known for the intended use.
	Regarding claims 6, 7, 22 and 27 Ho et al. teach a method, further comprising depositing a cap metal layer (208) over the conducting metal layer. Ho et al. do not teach forming the cap metal layer by sputtering. Sputtering is a well known method of forming metal layers. It would have been obvious to one of ordinary skill in the art at the time the invention was flied to select sputtering since it is desirable to select methods that are known and reliable.
	Ho et al. teach a method, wherein the cap metal layer may include “titanium, tantalum, molybdenum, nickel, cobalt, ruthenium, or other refractory metals.” Ho et al., ¶ [0024]. Ho et al. do not teach a method wherein the cap metal layer comprises at least one of titanium nitride, tungsten, and tungsten nitride. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use tungsten since it is a refractory metal that is well suited for the intended use. Moreover, it would have been further obvious to use titanium nitride or tungsten nitride since they are known materials also have desirable diffusion prevention properties.
	Regarding claim 23, a method of manufacturing an electrode structure for a device, comprising: 
	forming an opening in an insulating layer to expose a surface region of a substrate through the opening; 
	depositing a barrier metal layer (206) over the insulating layer and onto the surface region of the substrate through the opening using atomic layer deposition (¶ [0023]); 
	depositing a conducting metal layer (204) over the barrier metal layer; and 
	depositing a cap metal layer (208) over the conducting metal layer. Ho et al. do not teach forming the cap metal layer, nor the conducting metal layer by sputtering. Sputtering is a well known method of forming metal layers. It would have been obvious to one of ordinary skill in the art at the time the invention was flied to select sputtering since it is desirable to select methods that are known and reliable.
	Regarding claim 25, Ho et al. teach,  method of manufacturing an electrode structure for a device, comprising: 
providing a substrate comprising a gallium nitride material layer (¶ [0017]); 
forming an insulating layer (202) over a surface of the gallium nitride material layer; 
forming an opening (Fig. 2A) in the insulating layer to expose a surface region of the gallium nitride material layer through the opening; 
depositing a barrier metal layer (206) over the insulating layer and onto the surface region of the gallium nitride material layer; and 
depositing a conducting metal layer (204) over the barrier metal layer.
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach or reasonably suggest a method as recited in claims 8 and 14, and particularly including the step of “etching the cap metal layer, the conducting metal layer, and the barrier metal layer down to the insulating layer.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814